               Case 2:19-cv-01105-JCC Document 59 Filed 09/29/20 Page 1 of 2




 1                                                        The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT FOR THE
 9                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
10
11
12 DISCOVERY PARK COMMUNITY                              CASE NO. C19-1105-JCC
   ALLIANCE, community non-profit
13
   corporation, and ELIZABETH CAMPBELL,
14                                                       NOTICE OF APPEARANCE
                           Petitioners,
15
                       v.
16
   CITY OF SEATTLE, THE UNITED STATES
17
   ARMY, and SEATTLE PUBLIC SCHOOLS,
18
19                         Respondents.

20
              PLEASE TAKE NOTICE that the respondent, the United States Army, in the
21
22 above-entitled cause of action, without waiving objection to, inter alia, service, venue, or
23 jurisdiction, hereby enters its appearance by and through the attorney of record listed
24
     below:
25
26                              BRIAN C. KIPNIS
                                Assistant United States Attorney
27                              Office of the United States Attorney
28                              5220 United States Courthouse
                                700 Stewart Street
                                Seattle, Washington 98101-1271
     NOTICE OF APPEARANCE                                            UNITED STATES ATTORNEY
     C19-1105-JCC - 1                                                700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
            Case 2:19-cv-01105-JCC Document 59 Filed 09/29/20 Page 2 of 2




1                              Phone: (206) 553-7970
                               Fax:    (206) 553-4073
2
                               E-mail: brian.kipnis@usdoj.gov
3
4         You are hereby notified that service of all further pleadings, notices, documents or
5 other papers herein, exclusive of original process, may be made upon said respondent by
6
  properly serving the above-named attorney.
7
8
9         DATED this 29th day of September, 2020.
10                                    Respectfully submitted,
11
                                      BRIAN T. MORAN
12                                    United States Attorney
13
14                                    s/ Brian C. Kipnis
15                                    BRIAN C. KIPNIS
                                      Assistant United States Attorney
16                                    Office of the United States Attorney
17                                    5220 United States Courthouse
                                      700 Stewart Street
18                                    Seattle, Washington 98101-1271
19                                    Phone: (206) 553-7970
                                      E-mail: brian.kipnis@usdoj.gov
20
21                                    Attorneys for Respondent the United States Army
22
23
24
25
26
27
28


     NOTICE OF APPEARANCE                                          UNITED STATES ATTORNEY
     C19-1105-JCC - 2                                              700 STEWART STREET, SUITE 5220
                                                                    SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
